    8:20-cv-00234-BCB-SMB Doc # 7 Filed: 06/25/20 Page 1 of 1 - Page ID # 30



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

RIGI HOSPITALITY, LLC;

                        Plaintiff,                                      8:20CV234

         vs.
                                                                         ORDER
AMGUARD INSURANCE COMPANY,

                        Defendant.

         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned.” Upon review of the docket in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.

         Dated this 25th day of June, 2020.


                                               BY THE COURT:

                                               Michael D. Nelson
                                               United States Magistrate Judge
